IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10537
                        Conference Calendar



RUDY GARCIA, JR.,

                                         Plaintiff-Appellant,

versus

GERALD GARRETT, Chairman Texas
Board of Pardons/Paroles sued
in his individual and official
capacity; VICTOR RODRIGUEZ,
Director sued in his Individual
and Official Capacity; CARL
JEFFERIES, Interim Director
Texas Department of Criminal
Justice Parole Division sued
in his individual and official
capacity, BRYAN COLLIER,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:01-CV-40-A
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rudy Garcia, Jr., Texas prisoner # 851894, appeals from the

dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(b).   He contends that he does not fall

under Tex. Gov’t Code Ann. § 508.149’s list of inmates who are

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10537
                                 -2-

ineligible for mandatory supervision.      He seeks injunctive relief

declaring that he is eligible for mandatory supervision.

     When a state prisoner such as Garcia is challenging the very

fact or duration of his physical imprisonment, and the relief he

seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus.    Preiser v. Rodriguez, 411
U.S. 475, 500 (1973).   Accordingly, the district court did not

err in dismissing his complaint.     Harris v. Hegmann, 198 F.3d
153, 156 (5th Cir. 1999).   The judgment of the district court is

AFFIRMED.